Case 1:19-cv-00529-MJT-KFG Document 5 Filed 06/04/20 Page 1 of 1 PageID #: 15



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

RAFAEL CASTRO OLIVARES                           §

VS.                                              §                 CIVIL ACTION NO. 1:19cv529

M.K. LEWIS                                       §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Plaintiff Rafael Castro Olivares, proceeding pro se, brought this civil rights lawsuit. The
Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends that the lawsuit be dismissed for failure to state a claim upon

which relief may be granted.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to plaintiff at his

last known address. See FED. R. CIV. P. 5(B)(2)(C). The Court notes that plaintiff’s address changed,

but he failed to notify the Court in contravention of Local Rule CV-11(d). No objections were filed

to the Report and Recommendation.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the Court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

                                       SIGNED this 4th day of June, 2020.




                                                                      ____________________________
                                                                      Michael J. Truncale
                                                                      United States District Judge
